Citation Nr: 0003245	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  95-37 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a March 1995 rating determination by the Manchester, New 
Hampshire Regional Office (RO).  

The current 50 percent evaluation was assigned in February 
1996.  


REMAND

The Board notes that since the most recent VA examination in 
January 1997 the veteran was hospitalized for psychiatric 
treatment on several occasions, most recently on August 26, 
1999.  Also of record is an October 1997 letter from the 
veteran's VA psychiatrist who stated that the veteran's 
marked deterioration in the past 6 to 12 months was not due 
to PTSD, but rather due to significant worsening of his 
dementia.  Accordingly, the Board is of the opinion that the 
veteran should be afforded a thorough and contemporaneous VA 
examination, to include a review of his claims file and past 
clinical history, with particular attention to the severity 
of present symptomatology, as well as any significant 
pertinent interval medical history since his VA examination 
January 1997. 

Also it appears that all outpatient treatment records may not 
be in the claims folder.  The record contains an interim 
report of hospitalization at a VA medical facility, 
apparently the Northampton VA Medical Center (VAMC), dated in 
August 1999.  Reference is also made to a transfer from the 
White River Junction VAMC the same month, although it is not 
clear that the veteran was actually hospitalized at the White 
River Junction facility.  Procurement of all available 
records pertaining to psychiatric treatment would be useful 
in deciding this appeal.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain any additional 
VA treatment or private treatment records 
pertaining to the veteran's service-
connected PTSD since January.  These 
records should include hospital reports, 
physician treatment notes, and any other 
records not previously made part of the 
claims folder.  The RO should make a 
specific attempt to obtain all clinical 
records associated with the veteran's 
August 1999 hospitalization at the 
Northampton VAMC, as well as reports 
associated with any hospitalization that 
may have occurred prior thereto at the 
White River Junction VAMC.  Copies of 
complete records should be associated 
with the claims folder.

2.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the nature of all current 
psychiatric pathology.  All indicated 
tests should be obtained.  The physician 
should note whether the symptoms of PTSD 
are still present, and to what extent 
those symptoms are overshadowed by 
manifestations of dementia.  To the 
extent possible, the examiner should 
express an opinion pertaining to the 
overall degree of disability resulting 
from the veteran's service-connected PTSD 
without regard to any coexisting 
nonservice-connected dementia.  The 
claims folder should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should report findings due to PTSD in 
terms consistent with both the previous 
and new rating criteria, which should be 
furnished to the examiner for review.  
The examiner should also assign a Global 
Assessment of Functioning Scale score, 
representing impairment due solely to 
PTSD, and include an explanation of that 
score, as it pertains to social and 
industrial impairment due solely to PTSD.  
If symptomatology cannot be dissociated 
from one disorder or another, it should 
be so specified.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter, the RO should again 
review the record taking into account the 
newly amended provisions of 38 C.F.R. 
§ 4.132 (1995) and any additional 
evidence associated with the file.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a SSOC 
that contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations, 
including amendments to 38 C.F.R. § 4.132 
(1995) and the prior criteria.  The 
supplemental statement of the case should 
contain a discussion of the reasoning 
employed to determine the most favorable 
rating criteria.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



